Execution Copy
 
CHARTER AFFILIATE AFFILIATION AGREEMENT 
 
THIS AGREEMENT (the “Agreement”), made as of the 6th day of March, 2006 (the
“Effective Date”), is by and between The TUBE Music Network, Inc., a Florida
corporation (the “Network”), and Tribune Broadcasting Company, a Delaware
corporation (“Affiliate”), regarding the television programming service
currently known as “The TUBE” (the “Service”). The parties hereby mutually agree
as follows:



1.   
                DEFINITIONS:

          
In addition to any other defined terms in this Agreement, the following terms
shall have the following meanings when used in this Agreement:
 
“Acquired Station” means any Broadcast Television station that is acquired by
Affiliate after the Effective Date.
 
“Affiliate Advertising Share” has the meaning set forth in Exhibit D.
 
“Affiliate Launch Date” means the date on which the Service is initially
transmitted by the first of Affiliate’s Stations.
 
“Affiliate Transactional Share” has the meaning set forth in Exhibit D.
 
“Broadcast Television” means traditional, free, FCC-licensed, over-the-air
broadcast television.
 
“Charter Affiliate” means a Broadcast Television station or station group that
(i) entered into an affiliation agreement with the Network on or before the date
of this Agreement, and/or (ii) is owned, operated or licensed to Sinclair
Television Group, Inc. or an affiliate thereof.
 
“Costs” means all losses, liabilities, claims, costs, damages and expenses,
including fines, forfeitures, reasonable attorneys’ and expert witness fees,
disbursements and court or administrative costs.
 
“Designated Market Area” or “DMA” means a particular market area or
classification to demarcate local television markets as defined by Nielsen Media
Research, Inc. from time-to-time, or, if DMA falls from general or standardized
usage, a replacement term to demarcate local television markets in a
substantially similar manner which shall be determined by the parties in good
faith.
 
“Licensed Community” has the meaning set forth in Section 3(a).
 
“Local Advertising” has the meaning set forth in Section 8(c).
 
“MVPD” means a multichannel video program distributor as such term is set forth
in 47 C.F.R. §76.905(d) of the rules of the Federal Communications Commission
(“FCC”).
 

--------------------------------------------------------------------------------



 
“Network’s Advertising Revenue” means the gross dollar amount of collections
received by or credited to Network from the sale by Network of commercial
advertising time included in the Service, less actual agency representative fees
and sales commissions. For clarification, Network’s Advertising Revenue shall
not include accounts receivable or Network’s Transactional Revenue.
 
“Network’s Transactional Revenue” means the gross dollar amount of revenue
actually received by Network (e.g., net of the cost of goods and services and
all fulfillment costs associated with the sale of such goods and services) from
(i) the sale of products and services by way of direct response telephone orders
from the toll-free number included on the Service, and (ii) e-commerce sales of
products and services by or on behalf of Network over the Internet originating
from Network’s website (i.e., URL www.thetubetv.com or any replacement or
supplemental URL) or Affiliate’s website, in all cases, originating from within
the Zip Codes in the DMA of the Station(s) transmitting the Service, and from
Zip Codes in the DMA of any MVPD(s) that carry a Station if, at the time of the
sale, Network does not have an affiliation with a Broadcast Station that is
transmitting the Service and whose Licensed Community is located in such DMA.  
 
“Primary Feed” means the audio and video presentations of each Station’s primary
one-way over-the-air digital television signal (which signal may be in either
standard definition or high definition television (as such term is defined by
the Advanced Television Systems Committee) format).
 
“Promotional Spots” has the meaning set forth in Section 8(a).
 
“Service” means the television programming service provided by Network as
defined in the preamble to this Agreement.
 
“Station(s)” means a Broadcast Television station licensed to Affiliate or a
subsidiary of Affiliate by the FCC that provides or is capable of providing the
Service to the Licensed Community that it is licensed to serve.
 
“TV Households” means the number of television households in a given DMA as
determined by Nielsen Media Research, Inc. (which, as of the date hereof, is
published annually by Nielsen Media Research, Inc. as the Nielsen Media Research
Local Universe Estimates (US)) or, if Nielsen Media Research, Inc. ceases to
publish the number of television households in a DMA, a replacement term to
determine the number of television households in local television markets in a
substantially similar manner which shall be determined by the parties in good
faith.
 
“Zip Code(s)” means a specific geographic delivery area defined by the United
States Postal Service, which consists of a five (5)-digit zip code plus a four
(4)-digit add-on code.



2.  
                TERM, EXTENSION AND RENEWAL:

 
(a) Initial Term. Unless terminated earlier in accordance with the terms of this
Agreement, the “Term” of this Agreement shall consist of, collectively, the
Initial Term and the Renewal Term, if applicable. The “Initial Term” shall
commence upon the Effective Date and shall expire on March 31, 2011. 

 
 

 


2

--------------------------------------------------------------------------------


 
(b) Renewal Term. If Affiliate fails to notify Network of its desire that this
Agreement terminate on its expiration date, at least six (6) months before the
expiration date, this Agreement will automatically renew, upon the same terms
and conditions, for an additional four (4) -year period (“Renewal Term”).
 
(c) If the Term is renewed as described in Section 2(b), Network and Affiliate
will negotiate exclusively and in good faith concerning further renewal of this
Agreement upon mutually-agreed terms and conditions; provided, that unless
Network and Affiliate otherwise agree in writing, the exclusive negotiation
period will end six (6) months before the expiration of the Term.
 

3.  
                GRANT OF RIGHTS; ACQUIRED STATIONS:

 
(a) Network hereby grants to Affiliate the exclusive right via Broadcast
Television, and Affiliate hereby accepts such exclusive right and the obligation
during the Term to broadcast the Service via Broadcast Television (i) over the
transmission facilities of each Station identified on Exhibit A, which is
licensed by the FCC to serve the community for each such Station (the “Licensed
Community”), for receipt by TV Households in the DMA in which the Licensed
Community is located, as such DMA is identified on Exhibit A, and (ii) over the
transmission facilities of any Acquired Station, except to the extent that, as
of the date Affiliate notifies Network in writing of its binding agreement to
acquire such Acquired Station, (A) another Broadcast Television station in the
same DMA as the Acquired Station has exclusive rights to broadcast the Service,
or (B) the Acquired Station is obligated to broadcast other material that
precludes it from also carrying the Service. Affiliate shall telecast the
Service from each Station’s origination transmitter and antenna for free
over-the-air television reception, and by other customary means used by each
Station to transmit its signal in its DMA (e.g., FCC-licensed translators and
fiber or microwave connections to MVPDs). Notwithstanding the foregoing,
Affiliate shall have the right to authorize, and shall use reasonable efforts to
obtain, carriage of the Service’s signal by MVPDs that retransmit digital
Broadcast Television signals in the DMA of each Station that transmits the
Service, which Service signal shall be transmitted by Affiliate together with
the Primary Feed. Affiliate’s failure to obtain such carriage by any MVPD shall
not be deemed a breach of this Agreement. Affiliate shall endeavor to secure
carriage of the Service by MVPDs on the most highly penetrated level of digital
service. Further, Affiliate shall have the right to authorize carriage of the
Service’s signal on a nonexclusive basis by MVPDs that retransmit a Station’s
Primary Feed outside the Station’s DMA, and that are carrying the Station’s
analog signal as of the date of this Agreement. Notwithstanding the provisions
of the preceding sentence, (1) Affiliate shall not authorize an MVPD to deliver
the Service to subscribers outside the Station’s DMA in areas in which the
Station, pursuant to FCC rules, is not “significantly viewed,” if the MVPD
receives the Station’s signal via satellite, and (2) any agreement by Affiliate
for out-of-DMA carriage of the Service shall require that the MVPD’s
authorization from Affiliate to carry the Service terminate upon the initial
over-the-air transmission of the Service by a Broadcast Television station whose
Licensed Community is located within the DMA of the pertinent MVPD system if
such station has exclusive rights to broadcast the Service in such DMA. Network
shall provide Affiliate with at least 45 days’ advance written notice of such
Broadcast Television’s station’s initial over-the-air transmission of the
Service and Affiliate shall provide such notice to the pertinent MVPD. In the
event Affiliate owns more than one Station in any DMA (a “Duopoly Market”), then
Affiliate, at its option, shall have the right to determine which of its
Stations in such DMA shall broadcast the Service; it being understood that
Affiliate shall have no obligation to broadcast the Service over more than one
of its Stations in any particular DMA.
 
3

--------------------------------------------------------------------------------


 
(b) Any Acquired Station that is transmitting the Service at the time of
acquisition by Affiliate shall (subject to the provisions of the preceding
paragraph concerning Duopoly Markets) continue to transmit the Service and
become a “Station” hereunder. Any existing agreement between or among Network
and any one or more third parties applicable to such Station for the
transmission of the Service shall terminate and cease to be effective upon its
acquisition by Affiliate. Any Acquired Station in a DMA that is not transmitting
the Service at the time of acquisition by Affiliate shall likewise become a
“Station” hereunder upon acquisition and shall commence transmitting the Service
within one hundred eighty (180) days after the acquisition is consummated,
unless, as provided in 3(a) above, (A) another Broadcast Television station in
the same DMA as the Acquired Station has exclusive rights to broadcast the
Service, or (B) the Acquired Station is obligated to broadcast other material
that precludes it from also carrying the Service. If condition (A) or (B)
applies, the Acquired Station shall have no obligations hereunder, and Network
shall have the right to license the transmission of the Service to another
Broadcast Television station in such DMA, including on an exclusive basis.
Notwithstanding the foregoing, if condition (A) applies, unless the existing
affiliate is a Charter Affiliate, Network shall give Affiliate at least six (6)
months’ prior written notice of the impending expiration of an existing
affiliate’s affiliation agreement and, upon such notice, Affiliate shall have
the option to add the pertinent Acquired Station as a “Station” hereunder as of
the date of expiration of the existing affiliate’s affiliation agreement,
provided that Affiliate exercises such right in writing at least four (4) months
prior to the expiration of the existing affiliate’s affiliation agreement.
 
(c) Except as expressly provided in Section 3(a), Affiliate shall not have the
right (i) to subdistribute or otherwise sublicense the Service, or (ii) to
transmit or otherwise distribute the Service by any technology (other than
Broadcast Television), or on an interactive, time-delayed, “video-on-demand” or
similar basis. For purposes hereof, “video-on-demand” means the transmission of
a television signal by means of a point-to-point distribution system containing
audiovisual programming chosen by a viewer for reception on a viewer’s
television receiver, where the scheduling of the exhibition of the programming
is not predetermined by the distributor, but rather is at the viewer’s
discretion.


(d) Except as expressly provided in Sections 3(a) and 3(b) and this Section
3(d), Network shall not have the right to distribute or otherwise license the
Service for reception in a Station’s DMA, including distributing the Service
directly through an MVPD in a Station’s DMA, other than through this license to
Affiliate. Without limiting the generality of the preceding sentence, Network
shall not distribute or authorize third parties to distribute the Service to
subscribers by any technology (other than Broadcast Television and transmission
by an MVPD), on an interactive, time-delayed (other than multiple time-zone
feeds of the Service), “video-on-demand” or similar basis, as an audio-only
service (e.g., radio) or over the Internet. For purposes of clarification, a
promotional or marketing “stunt” simulcasting a live or special event, or brief
excerpts of the Service made available on a non-subscription basis for
promotional purposes shall not be prohibited by this Section 3(d) or any other
provision herein.


4

--------------------------------------------------------------------------------


 
(e) Network hereby grants Affiliate during the Term a royalty-free, fully paid
up, non-transferable, non-exclusive license to use the Marks (as defined in
Section 8(e)) in any advertising and promotional materials undertaken in
connection with Affiliate’s transmission of the Service, provided that such use
complies with the terms and conditions of Section 8(e).
 
(f) Upon execution of this Agreement, Affiliate shall promptly complete and
deliver to Network a notice of launch (in the form attached hereto in Exhibit B)
for each Station (“Launch Notice”) and subsequently launch the Service on each
Station listed on Exhibit A (subject to the provisions of 3(a) above concerning
Duopoly Markets) no later than the Launch Date set forth opposite each Station
on Exhibit A (for each Station, the “Launch Date”). In addition, Affiliate shall
promptly complete a Launch Notice for any Acquired Station that is subsequently
added to this Agreement.
 
(g) Each Station, by the terms of this contract, shall be entitled to invoke the
protection against duplication of Service programming imported under the
compulsory copyright license as provided in Sections 76.101 and 76.123 of the
FCC Rules. 
 
(h) Each Station transmitting the Service shall have the right to broadcast the
Service on its Primary Feed, in addition to its broadcasts under Section 3(a).
Such broadcasts shall be subject to all terms and conditions of this Agreement,
including Sections 4(e) and 8(c).
 

4.  
                CONTENT OF THE SERVICE:

 
(a) Content. Throughout the Term, the Service shall be a professionally
produced, advertiser-supported television service with programming consisting of
music videos, occasional programs discussing, reviewing and/or relating to music
and concerts, related interstitial programming, promotional announcements and
commercial announcements in the amounts specified herein, 24 hours a day, seven
days a week, primarily targeted to reach adults ages 25-54. Subject to the
preceding sentence and other provisions of this Agreement, the selection,
scheduling, renewal, substitution and withdrawal of any content on the Service
shall at all times remain within Network’s sole discretion and control.
 
(b) Local Programming. Affiliate, at its own cost, shall be provided with thirty
(30) minutes per week on the Service, on the same day and at the same time each
week, as determined by Network in consultation with Affiliate, for the insertion
of programming by Affiliate that is complementary to the Service (“Local
Programming”), at Affiliate’s option. Service programming will be provided
during this thirty (30) -minute period for Stations that do not insert Local
Programming. It is anticipated that, at a future date to be mutually agreed upon
by the parties, Affiliate shall have the right to expand such Local Programming
to one (1) hour per week. Affiliate shall be solely responsible for the
insertion on a timely basis of the Local Programming into the signal of the
Service at the Stations transmitting the Service. Affiliate shall retain all
revenue derived from sponsorship of the Local Programming. Affiliate shall apply
the same broadcast standards to the Local Programming that it applies to each
Station’s broadcasts over the Primary Feed. Without limiting the immediately
preceding sentence, Local Programming shall not consist of or contain
infomercials, home shopping or direct on air sales programming that are not
directly related to music and concerts.


5

--------------------------------------------------------------------------------




(c) Preemption. Affiliate shall retain the right to elect not to transmit any
programming on the Service over the broadcast facilities of a Station if
Affiliate reasonably believes that such programming is unsatisfactory or
unsuitable or contrary to the public interest, or in order to substitute a
program which, in Affiliate’s judgment, is of greater local or national
importance. Affiliate agrees to notify Network either before or as soon as
reasonably practicable after Affiliate exercises such right.


(d) Children’s Programming.
 
(i) Network will provide as part of the Service the minimum number of hours of
“Core Programming,” as defined in 47 C.F.R. §73.671(c), as the same may be
amended from time to time (“Core Children’s Programming”), and will comply with
related requirements of the definition of “Core Programming” in order to enable
Affiliate to comply with the “safe harbor” established by law or FCC regulation,
solely with regard to the Service and as a result of the broadcast by the
Stations of the Service on each such Station’s free, over-the-air, multicast
feed.
 
(ii) Network represents and warrants that if it supplies to Affiliate any
programming produced primarily for children 12 years old or younger, such
programming shall comply with the FCC’s commercial limits, including 47 C.F.R.
§73.670, as the same may be amended from time to time, including limits on the
amount of commercial matter and the prohibitions on host-selling, program-length
commercials and the display of website addresses.
 
(iii) At the end of each calendar quarter, Network will provide to Affiliate a
copy of the Service’s schedule of Core Children’s Programming planned for the
following calendar quarter, together with a certification indicating the amount
of Core Children’s Programming made available to Affiliate during the preceding
quarter and certifying that any programming produced primarily for children 12
years old or younger, as provided by Network, complied with the FCC’s rules.
Network will provide copies of program logs or other documentation
substantiating the amount of Core Children’s Programming or the amount of
commercial matter in any Network program or program segment subject to the
commercial limits, promptly upon request by Affiliate.


(e) Advertising. Except for the Local Advertising and advertising broadcast in
Local Programming, Network shall have the exclusive right and authority to sell
all of the advertising on the Service and shall share a portion of Network’s
Advertising Revenue generated from such sales with Affiliate in accordance with
the terms of this Agreement. A Station will not be obligated to broadcast
advertising that does not comply with the Station’s generally applicable
broadcast standards. Network and Affiliate will cooperate in a good-faith effort
to ensure that all Network advertising meets Stations’ broadcast standards.
Without limiting the generality of the foregoing sentence, Network will not
accept political or controversial-issue advertising, or advertising promoting
distilled spirits or gambling, without Affiliate’s prior written approval.
 
(f) Program Service Information. Network must provide to a reputable program
information services entity a program schedule for the Service.
 
6

--------------------------------------------------------------------------------


(g) Closed Captioning; Program Ratings. Network shall provide full-time closed
captioning for the Service in all programming and at all times for which
captioning is required by applicable law as applied to the Service. Network also
shall display and encode program ratings for the Service using the
industry-standard “V-chip” ratings system.
 

5.  
                DELIVERY AND DISTRIBUTION OF THE SERVICE:



(a) During the Term, Network, at its expense, shall deliver a 24 hours per day,
7 days per week signal of the Service by transmitting it via AMC-3 or another
domestic satellite commonly used for transmission of television programming to
Broadcast Television stations. The signal of the Service, including any
program-related data and enhancements, shall be contained in no more than a 5.0
megabits-per-second (“mbps”) stream of data and shall consist of a resolution of
no less than 480 x 720i. Network’s failure, for reasons other than force
majeure, to deliver a signal meeting the requirements of this Section 5(a) for
more than twelve (12) hours in any consecutive thirty (30) day period without
the written consent of Affiliate shall constitute a material breach of this
Agreement, not subject to the cure provisions of Section 10(d); provided,
however that Affiliate shall provide Network with notice of each event in which
Network fails to deliver a signal meeting the requirements of this Section 5(a)
as soon as reasonably practicable.
 
(b) Exhibit C sets forth the specific equipment necessary for each Station to
receive the signal of the Service (the “Receiving Equipment”). At Affiliate’s
option, Network shall furnish and install, at its expense, or reimburse
Affiliate for its cost of furnishing and installing, the Receiving Equipment to
each Station that transmits the Service, provided that the Receiving Equipment
for all of the Stations initially listed on Exhibit A shall not exceed, in the
aggregate, one hundred twenty-five thousand dollars ($125,000.00) (the
“Equipment Reimbursement Cap”). At Affiliate’s option, Network also shall
furnish and install, or reimburse Affiliate for its cost of furnishing and
installing, Receiving Equipment for any Acquired Station not transmitting the
Service at the time of acquisition by Affiliate, at a cost not to exceed three
thousand five hundred dollars ($3,500.00). Affiliate, at its expense, shall
furnish all other equipment and facilities necessary for the receipt of the
satellite transmission of the signal of the Service and the delivery of such
signal to TV Households in each Station’s DMA. In addition, each Station shall
be responsible, at its sole expense, for installing, maintaining or repairing
the Receiving Equipment during the Term. Affiliate shall cause each of the
Stations to maintain and repair the Receiving Equipment in good working
condition, at its sole cost, as necessary and appropriate to maintain the
ability of the Receiving Equipment to receive the signal of the Service from its
initial satellite and transponder without interruption during the Term. If
Network changes the satellite, transponder or encryption method used to transmit
the Service and if the Receiving Equipment or other existing equipment will not
be suitable for receiving the Service after the changes are implemented, with
respect to such Station(s), Network agrees to furnish and install at its
expense, or reimburse Affiliate for its reasonable cost of furnishing and
installing, Receiving Equipment suitable for receiving the Service after the
changes are implemented, without regard to the Equipment Reimbursement Cap;
provided, however, that with respect to new equipment made necessary by a
satellite, transponder or encryption method change, which equipment may be used
to receive the signals of other television services carried by such Station,
Network shall be obligated to reimburse Affiliate only for Network’s pro-rata
share of the cost of such equipment (based on the total number of television
services being received by such affected System and utilizing such new equipment
within ninety (90) days of the effective date of such change).


7

--------------------------------------------------------------------------------




(c) Each Station transmitting the Service shall transmit a good-quality video
and audio signal of the Service, but in no event shall such Station be required
to deliver a signal of a technical quality higher than the technical quality of
the video and audio signal of the Service as delivered by Network hereunder.
 
(d) Each Station agrees to transmit the Service on a full-time basis 24 hours
per day, 7 days per week, except in cases of force majeure, emergency
broadcasts, when a Station’s Primary Feed is not being transmitted, as provided
in 4(c) above, or when a Station must stop broadcasting for maintenance or
repairs. Each Station will provide Network with up to 5.0 mbps, but, at all
times, not less than 2.0 mbps, for this purpose, except as required in
infrequent and exceptional circumstances resulting from a Station’s carriage of
the primary television network with which such Station is affiliated with regard
to its Primary Feed (e.g., ABC, CBS, NBC and Fox). Except for a Station’s Local
Advertising Time and Local Programming, station identification messages, and as
except provided in 4(c) and 4(e) above, each Station shall transmit the Service
without alteration, editing or delay.
 
(e)  Network agrees to transmit SCTE 35-compliant DPI commands within the
Service that will trigger insertion of Local Advertising and rejoin commands to
signal the return to Network programming. Network also will deliver a separate
set of SCTE 35-compliant commands to trigger local insertion and removal of
station identification messages on the hour, and station logos before and after
commercial breaks. To ensure clean switching, Network will ensure that switch
commands occur coincident with transmission of an “I”-frame from the network
MPEG 2 encoder.
 
(f) Each Station that transmits the Service may superimpose over the programming
on the Service a transparent station identification logo/“bug” that does not
materially interfere with the Service or any graphics or other data therein.
 
(g) Affiliate and each Station shall take the same security measures to prevent
the unauthorized or otherwise unlawful copying or taping of the Service (or any
portion thereof) by others as it takes to protect the Primary Feed transmitted
by such Station. Network acknowledges that Affiliate and the Stations do not, as
of the Effective Date, take any such security measures.
 

6.  
                NO FEES; REVENUE SHARE:



(a) Neither Affiliate nor any Station shall pay any fees to Network for any
rights granted under this Agreement.
 
(b) In consideration of the terms and conditions set forth herein, Network shall
pay Affiliate (i) the Affiliate Advertising Share, and (ii) the Affiliate
Transactional Share, each as provided in Exhibit D.
 

7.    
                REPORTS; AUDITS:

 
(a) Affiliate shall promptly notify Network in writing of any MVPD that has
agreed to retransmit the Service. Network and Affiliate thereafter shall
cooperate in an effort to secure the MVPD’s agreement to provide to Network and
Affiliate, within thirty (30) days following each calendar quarter during the
Term, a certified report stating the number of households that receive the
Service from such MVPD (“Digital Cable Subscriber Households”) in the DMA of a
Station on average over such quarter (“Report”). If an MVPD fails to submit a
Report, Network and Affiliate shall estimate the number of Digital Cable
Subscriber Households receiving the Service pursuant to paragraph I.1. of
Exhibit D.


8

--------------------------------------------------------------------------------


 
(b) Network shall submit to Affiliate, within forty-five (45) days of the end of
each calendar quarter during the Term, a statement reporting for such calendar
quarter the following information on a Station-by-Station basis: (i) Network’s
Advertising Revenue, (ii) the Affiliate Advertising Share, (iii) Network’s
Transactional Revenue, (iv) the average number of households receiving the
Service through each MVPD in each DMA served by a Station, as calculated herein,
and (v) the Affiliate Transactional Share. If this Agreement terminates on any
date other than at the end of a calendar quarter, Network shall supply such
statement as of the date of termination, within forty-five (45) days thereafter,
and this obligation shall survive the termination of this Agreement until
Affiliate receives such statement.
 
(c) Affiliate shall submit to Network, within forty-five (45) days of the end of
each calendar quarter, a report on behalf of each Station with respect to the
Promotional Spots aired by each Station during such calendar quarter, setting
forth the date and time each such Promotional Spot aired on the Primary Feed.
 
(d) Audit.
 
(i)  During the Term and for one (1) year thereafter, Network shall maintain
accurate and complete books and records in accordance with generally accepted
accounting principles and practices that shall contain sufficient information to
enable an auditor to verify, for the period under audit, Network’s Advertising
Revenue, Network’s Transactional Revenue, the Affiliate Advertising Share, the
Affiliate Transactional Share and the accuracy of the amounts paid by Network to
Affiliate hereunder, including under Exhibit D (collectively, the “Revenue Share
Records”). Upon not less than thirty (30) days’ prior written notice and not
more than once in any calendar year, Affiliate shall have the right, at its sole
cost and expense, during the Term and for one (1) year thereafter, to examine
during normal business hours the books and records of Network for up to the
prior calendar year and the then-current calendar year solely to the extent
reasonably necessary to verify the Revenue Share Records.
 
(ii) Any audit conducted pursuant to this Section 7(d) shall be conducted by
Affiliate’s corporate audit staff or an independent auditing firm designated by
Affiliate (in each case, an “Auditor”). Any such audit shall be subject to the
provisions of this Section 7(d) and the confidentiality provisions of Section
12, and the Auditor shall execute, in advance, a confidentiality agreement that
obligates it to maintain the confidentiality of the terms of this Agreement and
the information acquired during the course of the audit. Any officer, employee,
consultant or agent of Affiliate that has access to an audit report (who shall
be limited to those who are members of Affiliate’s corporate audit staff and
have a specific need to know the contents thereof) shall also execute a
confidentiality agreement consistent with the prior sentence.
 
9

--------------------------------------------------------------------------------


 
(iii)  Network and Affiliate shall use good faith efforts to resolve any dispute
arising from an audit conducted pursuant to this Section 7(d). Any litigation by
Affiliate with respect to amounts owing by Network in respect of an audit must
be brought within one (1) year after the Auditor completes its on-site review at
Network’s offices, or Affiliate will be deemed to have waived its right, whether
known or unknown, to collect any shortfalls from Network for the period(s)
audited; provided, however, that such limitation shall not apply to intentional
misconduct by Network or its agents or employees.
 

8.   
                PROMOTION; AFFILIATE ADVERTISING:

 
(a)  Affiliate shall actively promote the Service consistent with its business
judgment, including the broadcast by each Station transmitting the Service of an
average of at least ten (10) thirty (30)-second promotional announcements per
week for the Service (“Promotional Spots”) on the Station’s Primary Feed,
including the Station’s analog signal for so long as the Station broadcasts an
analog signal, on a run-of-station basis, commencing no later than the first air
date of the Service on the applicable Station. Affiliate will submit program
listings for the Service to local print and on-screen guides. Additionally,
Affiliate will provide a link to Network’s website (i.e., URL www.thetubetv.com
or any replacement or supplemental URL) on the websites of each of the Stations.


(b) Network shall produce and deliver the Promotional Spots to each Station at
least two (2) weeks prior to the first air date, and on a regular basis
thereafter, in a format mutually agreed with Affiliate and in a broadcast-ready
state. Affiliate or a Station also may prepare its own Promotional Spots and
other promotional materials, which, if using any programming from the Service,
must be approved in advance by Network, such approval not to be unreasonably
withheld. Network and Affiliate agree to consult on a regular basis during the
Term concerning the content of the Promotional Spots, promotional materials and
on Network and Affiliate promotional strategies, and Affiliate shall cease
airing particular Promotional Spots or using particular promotional materials
upon the reasonable objection of Network to such Promotional Spots or the use of
such promotional materials.
 
(c) Network shall provide to each Station that transmits the Service for local
advertising sales, public service announcements, newsbreaks, station-produced
vignettes or promotion one (1) minute of commercial announcement time per hour
(“Local Advertising”), normally at the same approximate time each hour of the
broadcast day. Affiliate shall have the right to retain for itself all the
proceeds derived from the sale of Local Advertising. Affiliate agrees not to
sell commercial time to or for the benefit of direct competitors of the Service
(e.g., music video networks carried by MVPDs such as MTV, VH1 and Fuse). All
Local Advertising shall comply with the pertinent Station’s generally applicable
broadcast standards and Affiliate shall be solely responsible for all Local
Advertising and all liabilities associated therewith, including insertion,
trafficking, billing and collection activities relating to the Local Advertising
and for the content of the material inserted into the Local Advertising.
 
(d) Network, from time to time, may undertake marketing tests and surveys,
rating polls and other research in connection with the Service. With respect to
any tests, surveys or research that apply to any Station or DMA for which
Network seeks Affiliate’s cooperation, Network shall notify Affiliate of the
nature and scope of each such project and Affiliate, to the extent permitted by
applicable law and agreements by which Affiliate or a Station is bound, shall
cooperate in such research by rendering such assistance as Network may
reasonably request and which Affiliate can reasonably provide without incurring
any additional expense. Network shall, promptly following receipt, provide the
full results of any such research to Affiliate, on a confidential basis, unless
Network is prevented from doing so by a confidentiality agreement or applicable
law.


10

--------------------------------------------------------------------------------


 
(e) Affiliate acknowledges that the name and mark “The TUBE” (and the names of
certain programs that appear in the Service and any subsequently selected names
or marks for the Service and accompanying websites) (collectively, the “Marks”)
are the exclusive property of Network and its suppliers and that Affiliate has
not and will not acquire any ownership thereof by reason of this Agreement.
Provided they do not infringe the marks of Affiliate or an affiliate of
Affiliate, Affiliate shall not directly or indirectly question, attack, contest
or in any other manner impugn the validity of the Marks or Network’s rights in
and to the Marks and shall reasonably cooperate with Network’s quality control,
monitoring and inspection of the use of the Marks. Any and all goodwill arising
from Affiliate’s use of the Marks shall inure solely to the benefit of Network.
Affiliate shall submit to Network representative samples of Affiliate’s
promotional materials mentioning or using the Marks (other than materials
provided by Network to Affiliate, if any) and shall cease using the Marks in a
particular manner upon the reasonable objection of Network to the use of the
Marks in such manner. Uses of the Marks in routine promotional materials, such
as program guides and program listings, shall be deemed approved unless Network
specifically notifies Affiliate to the contrary. Network shall acquire no rights
in any of Affiliate’s marks by virtue of this Agreement.
 

9.  
                WARRANTIES AND INDEMNITIES:



(a) Network and Affiliate each represents and warrants to the other that (i) it
is duly organized, validly existing and in good standing under the laws of the
state under which it is organized; (ii) it has the power and authority to enter
into this Agreement and to perform fully its obligations hereunder; (iii) it is
under no contractual or other legal obligation that shall in any way interfere
with its full, prompt and complete performance hereunder; (iv) the individual
executing this Agreement on its behalf has the authority to do so; and (v) the
obligations created by this Agreement, insofar as they purport to be binding on
it, constitute legal, valid and binding obligations enforceable in accordance
with their terms.
 
(b) Network further represents and warrants to Affiliate that it holds all
necessary rights and licenses in and to the materials transmitted to Affiliate
as part of the Service and such rights and licenses are sufficient to permit the
transmission of the Service in the DMA of each of the Stations as contemplated
herein, without infringing the copyright or other rights of any person.
 
(c) Affiliate further represents, warrants and covenants to Network that (i) it
has the power and authority to cause each Station, including any Acquired
Station, to perform fully its obligations hereunder; and (ii) it holds and will
continue to hold all necessary rights and licenses (A) to operate the Stations
and permit the broadcast of the Service in the DMA of each of the Stations and
(B) to broadcast the Local Programming and Local Advertising as contemplated
herein.
 
11

--------------------------------------------------------------------------------




(d) Affiliate and Network shall each indemnify, defend and forever hold harmless
the other, the other’s parent, subsidiary and affiliated companies and each of
the other’s (and the other’s parent, subsidiary and affiliated companies’)
respective present and former officers, shareholders, directors, employees,
consultants, partners and agents (“Network Indemnitees” and “Affiliate
Indemnitees,” respectively), against and from any and all Costs incurred as a
result of third-party claims arising out of any breach of any term of this
Agreement or of any warranty, covenant or representation contained herein.
 
(e) Without limiting Section 9(d), Network shall indemnify, defend and forever
hold harmless the Affiliate Indemnitees from and against any and all Costs
arising directly or indirectly out of third-party claims (i) that the
transmission by Affiliate of the Service as contemplated herein infringes the
rights of any person, (ii) based on the content of the Service and any
promotional material provided by Network to Affiliate (including the Promotional
Spots), as furnished by Network and transmitted by Affiliate and each Station in
accordance with the terms and conditions of this Agreement (i.e., not based upon
any deletions, modifications or additions by Affiliate or any Station),
including any claim that such content or material is obscene, indecent,
libelous, or slanderous, or violates any right of privacy or publicity,
copyright, trademark or any other proprietary, literary, or dramatic right of
any person or any rule or regulation of the FCC, and (iii) relating to any
contest, sweepstakes or other promotion conducted by Network. Affiliate shall,
to like extent, indemnify, defend and forever hold harmless the Network
Indemnitees for Costs arising directly or indirectly out of third-party claims
relating to (A) any deletion, addition or other modification of content,
programming or other material by Affiliate to the Service, including Local
Advertising and Local Programming, (B) any editing or deletion of program or
promotional material by Affiliate contrary to Network’s instructions, (C)
Promotional Spots and/or other promotional materials prepared by Affiliate, and
(D) any contest, sweepstakes or other promotion conducted by Affiliate in
connection with Network and/or the Service.
 
(f) A party claiming indemnity under this Section 9 must give the indemnifying
party prompt notice of any claim, and the indemnifying party shall, unless the
parties otherwise agree, assume the full defense of any claims to which its
indemnity applies. The indemnified party, at the indemnifying party’s cost, will
cooperate fully with the indemnifying party in the defense or settlement of any
such claim. Subject to the foregoing, the indemnified party may participate in
the defense, through counsel of its choice, at its own expense.
 
(g) The representations, warranties and indemnities contained in this Section 9
shall continue throughout the Term and the indemnities shall survive the
termination of this Agreement, regardless of the reason for such termination.
 
(h) Network has procured, and shall maintain during the Term, at its sole
expense, Commercial General Liability insurance at liability limits of not less
than $1,000,000 each occurrence and $2,000,000 in the aggregate. Additionally,
Network will procure on or before the Affiliate Launch Date, and shall maintain
during the Term, at its sole expense, Errors and Omissions insurance that covers
Network’s media activities at a liability limit of $1,000,000 in any one (1)
policy period. Affiliate shall be named as an additional insured on the
policies, and, prior to the Affiliate Launch Date, shall receive certificates
evidencing such insurance, providing that such coverage will not be cancelled or
materially changed except upon 30 days’ prior written notice to Affiliate.

 
12

--------------------------------------------------------------------------------


 

10.   
                TERMINATION:

 
(a) In addition to Network’s other rights to terminate this Agreement, Network
may, by providing Affiliate with thirty (30) days’ prior notice, terminate this
Agreement if Affiliate is in material breach of this Agreement, provided that
Affiliate shall have thirty (30) days from Network’s notice specifying in detail
the nature of such breach to cure such breach; provided, however, if such breach
is confined to a single breach by a Station or group of Stations during the
Term, then Network shall have the right to terminate this Agreement only as to
such Station or Stations, but if Affiliate willfully and repeatedly materially
breaches any of the material provisions of this Agreement, then Network, at its
option, shall have the right to terminate this Agreement in its entirety or only
as to such breaching Station or Stations.
 
(b) Network retains the right at all times during the Term to discontinue its
distribution of the Service in its entirety and to terminate this Agreement and
all other affiliates’ agreements on at least ninety (90) days’ prior notice
without any liability therefor to Affiliate, other than amounts payable
hereunder which accrued prior to such termination, including amounts payable
pursuant to Section 6(b) and Exhibit D.
 
(c) In the event that a Station initially listed on Exhibit A does not launch
the Service by the Launch Date as required by Section 3(f) other than as a
result of a force majeure event pursuant to Section 13(e), Network shall have
the right to terminate this Agreement only as to such Station, but if three (3)
or more Stations initially listed on Exhibit A do not launch the Service by the
pertinent Launch Date for each such Station as required by Section 3(f) for
reasons other than force majeure, Network, at its option, shall have the right
to terminate this Agreement in its entirety or only as to such Station or
Stations. In the event that Network terminates this Agreement as to a particular
Station or several Stations, or in its entirety pursuant to Sections 10(a) or
(c), Affiliate shall, within thirty (30) days of termination, at its option
either reimburse Network for the cost of all equipment or return such equipment
related to such Station(s) that was paid for by Network pursuant to Section 5(b)
herein.
 
(d) In addition to Affiliate’s other rights to terminate this Agreement,
Affiliate may, by providing Network with thirty (30) days’ prior notice,
terminate this Agreement if Network is in material breach of this Agreement,
provided that Network shall have thirty (30) days from its receipt of
Affiliate’s written notice specifying in detail the nature of such breach to
cure such breach; provided, however, if such breach is confined to a Station or
group of Stations during the Term, then Affiliate shall have the right to
terminate this Agreement only as to such Station or Stations, but if Network
willfully and repeatedly materially breaches any of the material provisions of
this Agreement, then Affiliate, at its option, shall have the right to terminate
this Agreement in its entirety or only as to such breaching Station or Stations.
 
(e) Notwithstanding anything to the contary in this Section 10, any breach
involving failure to pay any amount due hereunder must be cured within ten (10)
days after notice. A breach involving Network’s failure to pay an amount due to
Affiliate pursuant to Section 6 above or Exhibit D hereto shall be deemed a
breach as to Affiliate rather than a particular Station or Stations. 


13

--------------------------------------------------------------------------------


 
    11.
               NOTICES

 
Any notice given under this Agreement shall be in writing, shall be sent postage
prepaid by certified mail, return receipt requested, or by hand delivery, or by
Federal Express or similar overnight delivery service, to the other party, at
the following address (unless either party at any time or times designates
another address for itself by notifying the other party pursuant to the
provisions of this Section 11, in which case all notices to such party
thereafter shall be given at its most recently so designated address):


To Network:
 
 The TUBE Music Network, Inc.
   
 1451 West Cypress Creek Road, Suite 300
   
 Ft. Lauderdale, FL 33309
         
 Attn: John W. Poling, CFO
   
 Facsimile Number: (954) 714-8500
   
 cc: Les Garland, President and CEO
   
 Facsimile Number: (305) 861-9409
     
To Affiliate:
 
 Tribune Broadcasting Company
   
 435 North Michigan Avenue
   
 Chicago, IL 60611
         
 Attn: Gina Mazzaferri
   
 Facsimile Number: (312) 222-5981
   
 cc: Charles J. Sennet
   
 Facsimile Number: (312) 222-4206



Notices given by hand delivery shall be deemed received upon delivery to the
addressee. Notices given by certified mail shall be deemed received on the date
specified on the return receipt. Notices given by Federal Express or similar
overnight delivery service shall be deemed received on the next business day
following delivery of the notice to such service with instructions for overnight
delivery.
 
    12. 
             CONFIDENTIALITY:

 
Neither Affiliate nor Network shall disclose (whether orally or in writing, or
by press release or otherwise) to any third party outside their respective
companies (other than their respective officers, directors and employees, in
their capacity as such, and their respective auditors, consultants, financial
advisors, lenders, potential buyers or investors and attorneys; provided,
however, that the disclosing party agrees to be responsible for any breach of
the provisions of this Section 12 by any of such parties) the terms of this
Agreement (other than the existence hereof) except: (a) to the Auditor as
provided in Section 7(d); (b) to the extent necessary to comply with the valid
order or compulsory process of an administrative agency or a court of competent
jurisdiction, in which event the party making such disclosure shall so notify
the other as promptly as practicable (and, if possible, prior to making such
disclosure); (c) in accordance with the regulations of any securities exchange
on which such party (or its parent company) is listed, or otherwise as required
by law; (d) in order to enforce its rights pursuant to this Agreement; or (e) if
mutually agreed by Affiliate and Network, in advance of such disclosure, in
writing. This Section 12 shall survive the termination of this Agreement. The
parties agree to issue a mutually agreeable press release concerning this
Agreement upon execution of this Agreement.
 
 
14

--------------------------------------------------------------------------------


 
 

13.   
                MISCELLANEOUS:

 
(a) Assignment; Binding Effect; Reorganization. This Agreement shall be binding
on the respective transferees and successors of the parties hereto, except that
neither this Agreement nor either party’s rights or obligations hereunder shall
be assigned or transferred by either party without the prior written consent of
the other party. Affiliate agrees to use reasonable efforts to obtain the
agreement of any proposed assignee or transferee that, upon consummation of the
assignment or transfer of control of the FCC license for any Station, such
assignee or transferee shall negotiate in good faith with Network for continued
rights to broadcast the Service over the affected Station. It will not be a
breach of this Agreement, and Affiliate will not be required to accept a lower
price or different terms in a proposed acquisition, if the proposed assignee or
transferee does not accept this condition. Affiliate agrees to give Network
timely notice of the filing of an assignment or transfer of control application
with the FCC.
 
(b) Entire Agreement; Amendments; Waivers; Cumulative Remedies. This Agreement,
including the Exhibits attached hereto, contains the entire understanding of the
parties hereto and supersedes and abrogates all contemporaneous and prior
understandings of the parties, whether written or oral, relating to the subject
matter hereof. This Agreement may not be modified except in a writing executed
by both parties hereto. No waiver of any breach of any provision hereof shall be
or be deemed to be a waiver of any preceding or subsequent breach of the same or
any other provision of this Agreement. The failure of Affiliate or Network to
enforce or seek enforcement of the terms of this Agreement following any breach
shall not be construed as a waiver of a subsequent breach of the same or any
other terms of this Agreement. All remedies, whether at law, in equity or
pursuant to this Agreement shall be cumulative.
 
(c) Governing Law. The obligations of Affiliate and Network under this Agreement
are subject to all applicable federal, state and local laws, rules and
regulations, and this Agreement and all matters or issues collateral thereto
shall be governed by the laws of the State of New York applicable to contracts
to be entirely performed therein.
 
(d) Relationship. Neither party shall be, or hold itself out as, the agent of
the other or as joint venturers under this Agreement. Nothing contained herein
shall be deemed to create, and the parties do not intend to create, any
partnership, association, joint venture, fiduciary or agency relationship
between Affiliate and Network, and neither party is authorized to or shall act
toward third parties or the public in any manner which would indicate any such
relationship with the other.
 
(e) Force Majeure. Neither Affiliate nor Network shall have any rights against
the other party hereto for the non-operation of facilities or the non-furnishing
of the Service if such non-operation or non-furnishing is due to an act of God;
inevitable accident; fire; weather; lockout; strike or other labor dispute; riot
or civil commotion; action or inaction of government or governmental
instrumentality (whether federal, state or local); failure of performance by a
common or private carrier; material failure or unavailability in whole or in
part of technical facilities, software or equipment which are material to the
transmission of the Service; or other cause beyond either party’s reasonable
control (financial inability is excepted). A party will have the right to
terminate this Agreement as to the affected Station(s), by notice to the other,
if the other party’s inability to perform continues for thirty (30) days or
more; provided, that Network may not terminate this Agreement due to a Station’s
failure to launch the Service for reasons specified solely in this Section 13(e)
unless such Station is unable to launch the Service for ninety (90) days or more
beyond the applicable Launch Date.
 
15

--------------------------------------------------------------------------------




(f) No Inference Against Author. Network and Affiliate each acknowledge that
this Agreement was fully negotiated by the parties and, therefore, no provision
of this Agreement shall be interpreted against any party because such party or
its legal representative drafted such provision.
 
(g) No Third-Party Beneficiaries. The provisions of this Agreement are for the
exclusive benefit of the parties hereto (including the Stations) and their
permitted assigns, and no third party shall be a beneficiary of, or have any
rights by virtue of, this Agreement.
 
(h) Headings. The titles, headings of the sections and defined terms in this
Agreement are for convenience only and shall not in any way affect the
interpretation of this Agreement. Any reference in this Agreement to “Section”
or an “Exhibit” shall, unless the context expressly requires otherwise, be a
reference to “Section” in, or an “Exhibit” to, this Agreement. Forms of the word
“include” mean “including without limitation;” and references to “hereunder,”
“herein,” “hereof,” and the like, refer to this Agreement.
 
(i) Non-Recourse. Notwithstanding anything contained in this Agreement to the
contrary, it is expressly understood and agreed by the parties hereto that each
and every representation, warranty, covenant, undertaking and agreement made in
this Agreement was not made or intended to be made as a personal representation,
undertaking, warranty, covenant, or agreement on the part of any individual, and
any recourse, whether in common law, in equity, by statute or otherwise, against
any individual is hereby forever waived and released.
 
(j) LIMITATION OF LIABILITY. NOTWITHSTANDING ANY OTHER PROVISION IN THIS
AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES (INCLUDING LOSS OF
PROFITS OF REVENUES, OR DAMAGES TO OR LOSS OF PERSONAL PROPERTY) IN ANY CAUSE OF
ACTION ARISING OUT OF, RELATED TO, OR IN CONNECTION WITH A DEFAULT UNDER OR A
BREACH OF THIS AGREEMENT.
 
(k) Taxes. Network shall not be liable for, and Affiliate shall pay and hold
harmless Network from, any federal, state or local taxes, surcharges, levies or
any other charges which are based upon revenues derived by operations of
Affiliate or each Station. Neither Affiliate nor Station shall be liable for,
and Network shall pay and hold Affiliate and each Station harmless from, any
federal, state or local taxes, surcharges, levies or any other charges which are
based upon revenues derived by operations of Network.
 
16

--------------------------------------------------------------------------------




(l) Right of First Refusal. In the event Network decides to offer any new
television programming channels (the “New Channels”), then Affiliate shall have
ninety (90) calendar days from Affiliate’s receipt of Network’s comprehensive
business plan for such New Channels to determine whether Affiliate desires to
enter into an agreement with respect to the New Channels. At the expiration of
the ninety (90)-day period, Affiliate’s right of first refusal shall expire. If,
during said ninety (90)-day period, Affiliate notifies Network in writing of its
desire to add the New Channels to this Agreement, then both parties shall work
diligently together and in good faith to enter into an agreement within ninety
(90) days of such notice to include the terms and conditions pursuant to which
the New Channels may be distributed by Affiliate. If, having used good faith
diligent efforts, Affiliate and Network have failed to enter into such an
agreement within such ninety (90)-day period, then neither party shall have an
obligation to continue such negotiations or enter into an agreement with respect
to the New Channels.
 
(m) Matter Broadcast. Federal law and FCC regulations require Network to
disclose to Affiliate, and the Stations to disclose to their audiences, the
identity of any person or entity that has given anything of value to Network or
anyone associated with the Service in exchange for the inclusion of a product,
service, trademark, brand name, or other program material in the Service.
Network agrees to disclose to Affiliate, in writing, the existence, source and
nature of any payments or other consideration received in connection with the
production of the Service. Such disclosure shall be made prior to the time such
matter is broadcast, so that each Station can satisfy its disclosure obligations
under federal law. Notwithstanding anything to the contrary herein, proper
disclosure in the content of the Service will satisfy Network’s disclosure
obligations to Affiliate under this Section 13(m), provided Network agrees to
provide full details to Affiliate immediately upon request.
 
(n) Counterparts. This Agreement may be executed in counterparts, each of which
will have the full force and effect of a fully-executed original. This Agreement
may be executed by each or either party by delivering signed signature pages
thereof to the other party by facsimile. Any party delivering an executed
counterpart of this Agreement by facsimile shall also deliver to the other party
an original executed counterpart of this Agreement, but the failure to do so
does not affect the validity, enforceability or binding effect of this
Agreement.
 
[Remainder of page intentionally left blank.]


 

17

--------------------------------------------------------------------------------


 
The parties hereto have executed this Agreement to be effective as of the
Effective Date.
 

AFFILIATE: NETWORK: TRIBUNE BROADCASTING COMPANY THE TUBE MUSIC NETWORK, INC.  
       
By:
 
/s/ John E. Reardon
By:
/s/ Les Garland
Title:
 

--------------------------------------------------------------------------------

President
Title:

--------------------------------------------------------------------------------

President
 
 
 
 
 

 
[Signature page: Charter Affiliate Affiliation Agreement by and between
The TUBE Music Network, Inc. and Tribune Broadcasting Company]

 
18

--------------------------------------------------------------------------------




EXHIBIT A
 
To Affiliation Agreement By and Between
 
Tribune Broadcasting Company and
 
The TUBE Music Network, Inc.
 
Dated as of March 6, 2006
 
STATION IDENTIFICATION
 

   
Call
  Street Address  
Launch
DMA
 
Letters
   
Date
New York
 
 WPIX
 
 220 E. 42nd St., 10th floor, New York, NY 10017
 
 6/1/06
Los Angeles
 
 KTLA
 
 5800 Sunset Blvd., Los Angeles, CA 90028
 
 6/1/06
Chicago
 
 WGN
 
 2501 W. Bradley Pl., Chicago, IL 60618
 
 7/1/06
Philadelphia
 
 WPHL
 
 5001 Wynnefield Ave., Philadelphia, PA 19131
 
 7/1/06
Boston
 
 WLVI
 
 75 Morrissey Blvd., Boston, MA 02138
 
 6/1/06
Dallas-Fort Worth
 
 KDAF
 
 8001 John Carpenter Fwy., Dallas, TX 75247
 
 7/1/06
Washington, D.C.
 
 WBDC
 
 2121 Wisconsin Ave. N.W., Washington, DC 20007
 
 8/15/06
Atlanta
 
 WATL
 
 One Monroe Place, Atlanta, GA 30324
 
 7/15/06
Houston
 
 KHWB
 
 7700 Westpark Dr., Houston, TX 77063
 
 7/15/06
Seattle-Tacoma
 
 KCPQ
 KTWB
 
 1813 Westlake Ave. N., Seattle, WA 98109
 
 7/15/06
Miami-Ft. Lauderdale
 
 WBZL
 
 2055 Lee St., Hollywood, FL 33020
 
 7/15/06
Denver
 
 KWGN
 
 6160 S. Wabash Way, Greenwood Village, CO 80111
 
 6/1/06
Sacramento-Stockton-Modesto
 
 KTXL
 
 4655 Fruitridge Rd., Sacramento, CA 95820
 
 8/1/06
St. Louis
 
 KPLR
 
 2250 Ball Dr., St. Louis, MO 63146
 
 8/1/06
Portland, OR
 
 KWBP
 
 10255 S.W. Arctic Dr., Beaverton, OR 97005
 
 6/15/06
Indianapolis
 
 WXIN
 WTTV
 WTTK
 
 6910 Network Pl., Indianapolis, IN 46278
 
 6/15/06
San Diego
 
 KSWB
 
 7191 Engineer Rd., San Diego, CA 92111
 
 6/15/06
Hartford & New Haven
 
 WTIC
 WTXX
 
 One Corporate Center, Hartford, CT 06123
 
 8/15/06
Grand-Rapids-Kalamazoo-Battle Creek
 
 WXMI
 
 3117 Plaza Dr. N.E., Grand Rapids, MI 49525
 
 6/15/06
Harrisburg-Lancaster-Lebanon-York
 
 WPMT
 
 2005 S. Queen St., York, PA 17403
 
 7/1/06
Albany-Schenectady-Troy
 
 WEWB
 
 14 Corporate Woods Blvd., Albany, NY 12211
 
 8/1/06

 
19

--------------------------------------------------------------------------------


EXHIBIT B 
 
To Affiliation Agreement By and Between
 
Tribune Broadcasting Company and
 
The TUBE Music Network, Inc.
 
Dated as of March 6, 2006
 
LAUNCH NOTICE 
 
BROADCAST LAUNCH FORM

   
STATION NAME:
 STATION GROUP OWNER:
       
STATION MAILING ADDRESS:
     
PHONE NUMBER:
 FAX NUMBER:
       
GENERAL MANAGER:
 MARKETING CONTACT:
       
ENGINEER
 PHONE (IF DIFFERENT):
   EMAIL ADDRESS:
AREAS SERVED (PLEASE INCLUDE ZIP CODES):
          DMA:           FILL OUT THE LINE BELOW FOR ONE EARTH STATION RECEIVE
SITE (EACH ADDITIONAL SITE REQUIRES A SEPARATE FORM)    
Do you have an antenna capable of receiving a C band feed from AMC-3 Transponder
17 located at 87 degrees west? YES____ NO____
 
Do you have space for an additional antenna on your roof or in your antenna
farm? YES____ NO____
Does this space have a good southern exposure looking at 95 degrees? YES____
NO____     Do you have the resources to install the antenna? YES____ NO____  
STREET ADDRESS (Shipping Address):  

CITY/STATE/ZIP:      COUNTY:        
LAUNCH DATE: ______________
CHANNEL NUMBER: ______________

 
 
 
SIGNATURE:
TITLE:
DATE:



Email COMPLETED FORM to linefinder_1999@yahoo.com


 
20

--------------------------------------------------------------------------------


 
EXHIBIT C 
 
To Affiliation Agreement By and Between 
 
Tribune Broadcasting Company and 
 
The TUBE Music Network, Inc.
 
Dated as of March 6, 2006 
 
RECEIVING EQUIPMENT 




•
C-Band Antenna equipped with appropriate feed assembly and 45-degree digitally
compatible LNB 

•
150 Feet of RG6 Coaxial Cable

•
Integrated receiver/decoder, including MPEG 2 standard definition decoder that
can decode an AC3 encoded audio stream at 384 kbps (the audio stream to be
delivered by Network), and an unscrambled DVB-compliant ASI output.

•
De-icing equipment and/or radomes at the following Stations (and any
later-acquired stations where climatologically WXIN/WTTV/WTTK, Indianapolis;
WPHL-TV, Philadelphia; WGN-TV, Chicago; WXMI, Grand Rapids.

 


21

--------------------------------------------------------------------------------


Execution Copy
EXHIBIT D 
 
To Affiliation Agreement By and Between
 
Tribune Broadcasting Company and
 
The TUBE Music Network, Inc.
 
Dated as of March 6, 2006
 
REVENUE SHARE 
 
Commencing on the Affiliate Launch Date and thereafter throughout the Term,
Network shall pay to Affiliate the following amounts:



I.  
Affiliate Advertising Share.

 

1.  
Determining Affiliate Advertising Share. Commencing with the calendar quarter
beginning on April 1, 2006 and for each calendar quarter thereafter during the
Term, Network shall pay to Affiliate the Affiliate Advertising Share. For
purposes hereof, the “Affiliate Advertising Share” shall be determined by
multiplying fifteen percent (15%) of Network’s Advertising Revenue for such
calendar quarter by a fraction, the numerator of which is the total number of
Digital Cable Subscriber Households in the DMA(s) of the Station(s) transmitting
the Service pursuant to this Agreement, and the denominator of which is the
total number of Digital Cable Subscriber Households in all of the DMAs in which
Network has a broadcast television station affiliate that is transmitting the
Service. If a Station commences transmitting the Service on other than the first
day of a calendar quarter, then the Affiliate Advertising Share for such quarter
shall be further prorated based on the number of days in such quarter that such
Station transmitted the Service. For purposes of this Exhibit D, The number of
Digital Cable Subscriber Households shall be determined by the certified report
supplied by each MVPD distributing the service, described in Section 7(a) of the
body of this Agreement. In the event that such report is not received by Network
with respect to each and every MVPD that carries the Service, then, for purposes
of this Exhibit D, the number of Digital Cable Subscriber Households shall be
determined as follows:

   

a.  
In the event that the total number of linear digital video subscribers served by
an MVPD that distributes the Service is not broken out by DMAs in such MVPD’s
reported data, then, for purposes of this Exhibit D, the number of Digital Cable
Subscriber Households for such non-reporting MVPD shall be equal to the product
of (x) the number of TV Households receiving linear video services from such
MVPD’s systems that carry the Service in the pertinent DMA as set forth in a
Nielsen report such as FOCUS multiplied by (y) the National Digital Cable
Penetration Percentage most recently reported by such MVPD. The “National
Digital Cable Penetration Percentage” shall be equal to the quotient of (i) the
total number of subscribers to linear digital video services as most recently
publicly reported by such MVPD, divided by (ii) the total number of TV
Households receiving linear video services from such MVPD as most recently
publicly reported by such MVPD.



22

--------------------------------------------------------------------------------


 

 
b. In the event that a particular MVPD does not report its total number of
subscribers to linear digital video services and total number of TV Households
receiving linear video services, then, for purposes of this Exhibit D, the
number of Digital Cable Subscriber Households for such non-reporting MVPD shall
be equal to the product of (x) the number of TV Households receiving linear
video services served by such MVPD’s systems that carry the Service as set forth
in a Nielsen report such as FOCUS multiplied by (y) a national digital cable
penetration estimate from Kagan Research, LLC.

 

 
c. In the event that a more accurate independent publicly available source for
determining the number of television households that receive the Service through
a subscription cable service hereafter becomes available, the parties may
mutually agree to use such source in lieu of the foregoing.

 

2.  
Payment. The Affiliate Advertising Share, if any, shall be payable quarterly and
shall be due no later than forty-five (45) days following the end of each
calendar quarter for which a payment is due. If this Agreement is terminated
during a calendar quarter, the amount payable shall be determined as of the
termination date.

  
 

II.  
Affiliate Transactional Share.

 

1.  
Determining Affiliate Transactional Share. Commencing with the calendar quarter
beginning on April 1, 2006 and for each calendar quarter thereafter during the
Term, Network shall pay to Affiliate the Affiliate Transactional Share. For
purposes hereof, the “Affiliate Transactional Share” means fifteen percent (15%)
of Network’s Transactional Revenue for the pertinent calendar quarter.

 

2.  
Payment. The Affiliate Transactional Share, if any, shall be payable quarterly
and shall be due no later than forty-five (45) days following the end of each
calendar quarter for which a payment is due. If this Agreement is terminated
during a calendar quarter, the amount payable shall be determined as of the
termination date.


 
23

--------------------------------------------------------------------------------




EXHIBIT E
 
To Affiliation Agreement By and Between
 
Tribune Broadcasting Company and
 
The TUBE Music Network, Inc.
 
Dated as of March 6, 2006
 
ADDITIONAL TERMS AND CONDITIONS
 
Music Rights and Copyright Indemnification
 
Without limiting Network’s indemnification obligations as set forth in the body
of this Agreement:
 
Network agrees to indemnify the Affiliate Indemnitees against any and all Costs
arising out of any (i) third-party claims that Network’s music performance
rights licenses with ASCAP, BMI and SESAC (or directly with the applicable
composer(s) and publisher(s)) do not cover music performances through to the
viewers of the Service; and (ii) written agreement between Affiliate and an MVPD
for the retransmission of the Service (together with the Primary Feed as
provided in Section 3(a) of the body of the Agreement) solely within the
Station’s DMA, or where the Station’s signal is deemed “significantly viewed”
pursuant to FCC rules, pursuant to which Affiliate is obligated to indemnify
such MVPD against any Incremental Copyright Cost (as defined below) resulting
directly from the retransmission of the Service by such MVPD in the Station’s
DMA. For purposes hereof, “Incremental Copyright Cost” shall mean the
difference, if any, between (A) the copyright royalties that would be payable by
the MVPD in the Station’s DMA without carriage of the Service, and (B) the
copyright royalties that would be payable by such MVPD in such DMA with the
carriage of the Service. Network hereby authorizes Affiliate to enter into such
an agreement if, in Affiliate’s reasonable and good faith judgment, such an
agreement is necessary to obtain an MVPD’s consent to carry the Service. For
purposes of clarification, ASCAP, BMI and SESAC are and shall be considered
“third parties.” Network represents and warrants that it has and throughout the
Term will have a valid through-to-the-viewer music performance rights license
with ASCAP and BMI (and any other society that may license such rights for music
contained in the Service) (or directly with the applicable composer(s) and
publisher(s)) covering all of the music contained in the Service. Network has
commenced negotiations for a through-to-the-viewer music performance rights
license with SESAC and expects to attain such license within a reasonable period
of time.


24

--------------------------------------------------------------------------------


 